CONSULTING AGREEMENT

        THIS CONSULTING AGREEMENT (“Agreement”) is entered into on this 12th day
of December, 2008, to be effective as of the 1st day of January, 2009, by and
between Journal Communications, Inc. (the “Company”) and Paul M. Bonaiuto
(“Consultant”).


W I T N E S S E T H:

        WHEREAS, the Company is a diversified media company with operations in
publishing, radio and television broadcasting, and printing services; and

        WHEREAS, Consultant formerly served as the Company’s Chief Financial
Officer and thereafter will have served in a transition role until his
retirement from the Company on December 31, 2008; and

        WHEREAS, Consultant has particular expertise in connection with the
printing businesses in which the Company is engaged as well as other aspects of
the Company’s media businesses; and

        WHEREAS, the Company desires to retain certain consulting services of
Consultant, and Consultant desires to provide such consulting services to the
Company, in accordance with the terms and conditions of this Agreement;

        NOW THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

        1.    Engagement as an Independent Contractor. The Company hereby
engages Consultant as an independent contractor, and Consultant hereby accepts
such engagement as an independent contractor, upon the terms and conditions set
forth in this Agreement.

        2.    Consulting Period. Unless terminated sooner by either party, the
term of this Agreement shall be for the two-year period commencing on January 1,
2009 and ending on December 31, 2010 (the “Consulting Period”).

        3.    Consulting Services. Based upon his background and knowledge of
matters in which he was involved as Executive Vice President and Chief Financial
Officer of the Company, and his particular expertise in connection with the
printing businesses in which the Company and its affiliates are engaged,
Consultant shall provide professional consulting services and advice (the
“Consulting Services”) as the Company may request in writing from time to time.
Specifically, and without limitation, Consultant hereby agrees to:

--------------------------------------------------------------------------------

  • consult, advise and perform services as requested with respect to the
printing operations of the following affiliates of the Company: Journal Sentinel
Inc., Journal Community Publishing Group, Inc., IPC Print Services, Inc. and
Plus PrimeNet; and


  • provide counsel and advice as requested to transfer substantive knowledge
and processes to facilitate an orderly transition of his prior responsibilities
to designated consultants or employees in the Company.


        Additionally, during the term of this Agreement, Consultant agrees to
take no actions that would have the likely consequence of damaging the public
image or reputation of the Company or its affiliates.

        4.    Independent Contractor Relationship. The parties acknowledge and
intend that the relationship of Consultant to the Company under this Agreement
shall be that of an independent contractor. In performing the Consulting
Services under this Agreement, Consultant shall undertake the Consulting
Services according to his own means and methods of work which shall be in the
exclusive charge and control of Consultant and which shall not be subject to the
control or supervision of the Company, except as to the objectives of those
Consulting Services. Consultant shall determine his own working hours and
schedule and shall not be subject to the Company’s personnel policies and
procedures. Consultant shall be entirely and solely responsible for his actions
or inactions and the actions or inactions of his agents, employees or
subcontractors, if any, while performing Consulting Services hereunder.
Consultant agrees that he shall not, in any form or fashion, maintain, hold out,
represent, state or imply to any other individual or entity that an
employer/employee relationship exists between the Company and Consultant, his
agents and employees, or between the Company and any subcontractor or its agents
and employees, and Consultant is not granted nor shall he represent that he is
granted any right or authority to make any representation or warranty or assume
or create any obligation or responsibility, express or implied, for, on behalf
or in the name of the Company, to incur debts for the Company or to bind the
Company in any manner whatsoever.

        Consultant is not precluded from representing, or performing services
for, and being employed by other persons, companies or organizations, provided
that such services do not create an actual conflict of interest that would
preclude Consultant from undertaking Consulting Services as required under this
Agreement. For clarity in interpreting this provision, were Consultant to
undertake consulting services for a direct competitor of Company in the printing
business concerning that competitor’s printing operations or were Consultant to
be in a position to use or disclose actually or inevitably any confidential
information of the one party (e.g., the Company’s) in consulting with the other
party (i.e., the competitor), a conflict of interest would arise. Contrariwise,
were Consultant to undertake consulting services with another company, whether a
competitor of the Company or otherwise, outside the scope of Consulting Services
and not involving use or disclosure of either party’s confidential information
in carrying out his duties for the other, no conflict would arise or be
asserted.

-2-

--------------------------------------------------------------------------------

        The obligations imposed on Consultant concerning Company’s confidential
information are set forth in Section 7 of this Agreement. In the event of any
conflict between the provisions of Section 4 and Section 7 of this Agreement,
the provisions of Section 7 shall control. Additionally, and anything stated in
this Section 4 to the contrary notwithstanding, Consultant’s covenants
concerning noncompetition with Company for any reason, including consulting
services that may hereafter be performed by Consultant for or on behalf of a
competitor of Company, but not the obligations of Consultant under Section 7 of
this Agreement, shall expire with the expiration or earlier termination of this
Agreement.

        5.    Hours. Consultant shall devote such time to the performance of
Consulting Services hereunder as is reasonably necessary to perform them in a
satisfactory manner, up to but not in excess of 20 hours per month without the
written mutual agreement of the parties. Under no circumstance shall total hours
worked rise above a level equal to more than 20% of the average level of
services performed by Consultant as an employee of the Company during 2007, 2007
and 2008, in accordance with Treas. Reg. §1.409A-l(h)(1)(ii).

        6.    Compensation and Expenses

        (a)    Compensation. For each month during the Consulting Period and for
the hourly commitment set forth in Section 5 hereof, the Company will pay
Consultant a consulting fee (the “Consulting Fee”) of $8,334.00. Should the
parties mutually agree upon any additional commitments by Consultant over those
specified in Section 5, they will likewise agree upon an amended Consulting Fee
for each such period during which those commitments are extended. All Consulting
Fees shall be payable in cash and remitted in arrears no later than fifteen (15)
days following the end of each month during the Consulting Period with the last
payment to be made not later than January 15, 2011 notwithstanding the
expiration of this Agreement. If the Company terminates this Agreement prior to
December 31, 2010, the Company shall, within thirty (30) days after such
termination, pay Consultant a lump sum equal to the remaining Consulting Fee
that would have been earned through December 31, 2010. At the request of
Consultant, Consulting Fees and any other moneys due and owing Consultant under
this Agreement shall be deposited to an account or mailed to an address
Consultant shall specify in writing to Company in accordance with the Notice
provisions of Section 8 hereof.

        (b)    Expenses. In addition to payment of the Consulting Fee, the
Company shall reimburse Consultant for all reasonable expenses that are either
pre-approved by the Company or actually necessitated by the Consulting Services
specified by Company, including expenses for non-local travel, meals and
lodging, rental cars, long distance calls, telecopy charges and copying costs,
translation fees and third-party expenses incurred in connection with the
performance of the Consulting Services hereunder after Consultant’s presentation
of an invoice containing a complete account of such expenditures and all
reasonable documentation as may be required by the Company in connection
therewith.

-3-

--------------------------------------------------------------------------------

        All invoices for expenses properly submitted by Consultant hereunder
shall be paid by the Company within thirty (30) days after receipt thereof. All
invoices shall be delivered to the following address, or such other address as
shall hereafter be specified by the Company:

  Journal Communications, Inc.
333 West State Street
Milwaukee, Wisconsin 53203
Attention: Corporate Secretary


        (c)    Taxes and Employee Benefits. The parties agree that during the
Consulting Period, Consultant shall be serving as an independent contractor of
the Company, and therefore unless required by law, the Company shall not deduct
any federal, state or local taxes or other withholdings from any sums paid
Consultant hereunder, and Consultant hereby agrees to indemnify and hold
harmless the Company and each of its Affiliates from, direct liability for any
and all federal, state and local taxes or assessments of any kind arising out of
any payment made by the Company to Consultant hereunder. Consultant shall be
responsible for all tax reporting, tax payments, withholdings, insurance and
other payments, expenses and filings required to be made or paid by him or his
agents or employees. Further, neither Consultant nor any of his agents or
employees on account of his or their having rendered Consulting Services
hereunder shall be entitled to any benefits provided by the Company to any of
its employees, including, without limitation, any retirement plan, insurance
program, disability plan, medical benefits plan or any other fringe benefit
program sponsored and maintained by the Company for its employees; provided
however, nothing stated in this Agreement shall in any way affect any benefits
to which Consultant may be entitled as a result of his prior employment with the
Company or its Affiliates.

        7.    Confidentiality. Consultant shall not, without the prior written
consent of the Company, disclose to third parties any confidential information
he acquires from the Company, and Consultant shall take all reasonable
precautions to prevent his disclosure of confidential information to any third
party who is not independently under an obligation of confidentiality to the
Company. For the purposes of this Agreement, confidential information shall
include any and all information not in the public domain respecting the
activities, operations, plans, properties, and financial condition of the
Company and its affiliates, that is disclosed or made available to Consultant,
his employees or agents by any source, whether orally or in writing, and whether
such information is disclosed either before or after the date of this Agreement,
unless such disclosure has been specifically approved for release by the Company
in writing. The terms of this paragraph shall be a continuing covenant that
survives the expiration or earlier termination of this Agreement for an
additional period of three (3) years, after which the covenant of this Section 7
respecting confidentiality shall expire.

-4-

--------------------------------------------------------------------------------

        8.    Notices. All notices required, necessary or desired to be given
pursuant to this Agreement shall be in writing and shall be effective when
delivered or on the third day following the date upon which such notice is
deposited, postage prepaid, in the United States mail, certified return receipt
requested, and addressed to the party at the address set forth below:

  If to Consultant: Paul M. Bonaiuto
10021 N. Waterleaf Dr.
Mequon, Wisconsin 53092


  If to the Company: Journal Communications, Inc.
333 West State Street
Milwaukee, Wisconsin 53203
Attention: Corporate Secretary


Any party may change the address to which notices and other communications shall
be delivered or mailed by giving notice thereof to the other party in the same
manner provided herein.

        9.    Waiver of Breach. The waiver by either party to this Agreement of
a breach of any provision, section or paragraph of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of the same, or of
a different provision, section or paragraph, by any party hereto.

        10.    Assignment. Consultant may not assign, transfer or subcontract
any of his obligations under this Agreement to any party without the prior
written consent of the Company. Any attempted or purported assignment, transfer
or subcontracting in violation of this provision shall be null and void.

        11.    Governing Law. Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of
Wisconsin will govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise.

        12.    Entire Agreement. This Agreement embodies the entire agreement of
the parties and supersedes all prior agreements between the parties hereto
relating to the subject matter hereof. It may not be changed orally, but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

        13.    Partial Invalidity. If any provision of this Agreement is found
to be invalid or unenforceable by any court, only that provision shall be
ineffective, unless its invalidity or unenforceability shall defeat an essential
purpose of this Agreement.

-5-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Consulting Agreement as of the date first above written.

/s/ Paul M. Bonaiuto Paul M. Bonaiuto
  JOURNAL COMMUNICATIONS, INC.
  By:  /s/ Steven J. Smith         Steven J. Smith         Chairman and Chief
Executive Officer








-6-